Title: From Alexander Hamilton to Jonathan Cass, 24 May 1800
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            Camp Scotch Plains May 24th. 1800.
          
          You will without delay proceed with the Officers under your command to Harpers Ferry, there to take the Orders of Major Genl. Pinckney and to prosecute the recruiting service for the four Regiments of the Old Establishment.
          The Pay Master General has been desired to furnish money for the purpose—Lieut Wilson had best call upon him to take charge of it
          No time is to be lost
          With consideration, I am, Sir, Your obedt Sert.
           Major Cass.
        